842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl Wayne ODOM, Plaintiff-Appellant,v.Perry MARTIN, Defendant-Appellee.
No. 87-6585.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 25, 1988.

Earl Wayne Odom, appellant pro se.
Jack Benjamin Crawley, Jr., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order dismissing Odom's complaint for lack of subject matter jurisdiction is without merit.  We therefore affirm the judgment below on the reasoning of the district court.  Odom v. Martin, C/A No. 86-1294-CIV (E.D.N.C. July 27, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.